Citation Nr: 1531101	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  08-26 778	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include residuals from total left knee replacement surgery and degenerative joint disease.

2.  Entitlement to service connection for a lumbar spine disorder, to include degenerative disc disease.

3.  Entitlement to service connection for a disease linked to asbestos exposure, to include asbestosis.

4.  Entitlement to service connection for a left hand tremor, to include as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran had active military service from October 1967 to October 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In connection with this appeal, the Veteran testified at a hearing before a Decision Review Officer (DRO) at the RO in May 2011.  A transcript of that hearing is of record.

In January 2006, the Veteran submitted his application for service connection, which included a claim for a psychiatric disorder.  In an August 2013 rating decision, the RO granted service connection for PTSD.  The Board remanded the issue of an acquired psychiatric disorder, to include Major Depressive Disorder (MDD) and Posttraumatic Stress Disorder (PTSD) in 2014, but it appears that service connection had already been granted.  In August 2014, a VA examiner linked the Veteran's depression to his PTSD, and the RO code sheet describing the Veteran's service connected ratings notes that he is service connected for PTSD with depressive disorder.  As such, the Board is satisfied that the August 2013 rating decision constituted a full grant of the benefits sought, and the claim for service connection for a psychiatric disability is no longer open for appellate review.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of service connection claims for Parkinson's disease and neuropathy of both feet have been raised by the record in a December 2013 statement from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

In March 2012 and June 2014, the Board remanded the case to the RO for additional development.  The Board is satisfied that there was at the very least substantial compliance with its previous remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).


FINDINGS OF FACT

1.  A chronic left knee disability was not shown in service, left knee degenerative joint disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current left knee disorder is etiologically related to his active service.

2.  A chronic lumbar spine disability was not shown in service, lumbar spine degenerative disc disease was not diagnosed within one year of service discharge, and the weight of the evidence fails to establish that the Veteran's current lumbar spine disorder is etiologically related to his active service.

3.  Asbestosis was not shown in service as a result of his military service.

4.  The evidence of record does not establish the Veteran's left hand tremor is due to a diagnosed disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disorder have not been met.  38. U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304 (2014).

2.  The criteria for service connection for a lumbar spine disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

3.  The criteria for service connection for a disease linked to asbestos exposure, to include asbestosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

4.  The criteria for service connection for a left hand tremor have not been met. 38 U.S.C.A. §§ 1110, 1116, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), private treatment records, VA treatment records have all been obtained.  The Veteran testified at a hearing at the RO before a DRO, and was offered the opportunity to testify at a hearing before the Board, but he declined.

In the Board's June 2014 remand, it was requested that records from the Social Security Administration (SSA) be obtained.  SSA was contacted, but a letter was received that all records for the Veteran had been destroyed.  As such, any further efforts to obtain such records would be considered to be futile.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disorders and contentions, and grounded their opinions in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Left Knee Disorder

The Veteran filed his service connection claim for a left knee disorder in January 2006, which was denied in an August 2006 rating decision.

The Veteran asserts that he has a bilateral knee disorder that resulted from his duties while stationed in Vietnam.  Specifically, he reports that his duties involved repairing vehicles without proper equipment because he was in the field.  He contends that this put extremely high stress loads on his knees, which led to the present deterioration that required a total left knee replacement.

The Veteran's STRs show that he denied having any knee symptoms at both his entrance and separation examinations.  At his separation examination, the physician noted that the Veteran had no serious medical history during his two years of service.  In addition, the Veteran reported he was in good health.

Even more than a decade after discharge in February 1980, the Veteran was observed to have a normal gait with normal motor function.  In June 1985, he reported that he enjoyed playing baseball.  On examination, he had normal range of motion of all of his joints.  Later in March 1994, he reported that he was very active playing volleyball and all sorts of sports.  Thus, the medical records show that the Veteran lived a very active lifestyle, played sports, and had no complaints of knee pain for almost 20 years after his separation from service.

The Veteran's started voicing knee complaints in August 2002 after he injured his left knee at work.  He underwent knee surgery in September 2002 and January 2003.  He underwent total left knee replacement surgery in August 2003.

In May 2012, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the Veteran's active service as the STRs do not support a chronic or ongoing condition.

In July 2014, the Veteran was afforded another VA examination.  He reported that he strained his knee in service due to the strenuous nature of his duties.  He also reported that he injured his knee at work in 2002.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current left knee disorder was less likely than not caused or aggravated by his reported in-service left knee sprain.  The examiner noted that that while sprains/strains of the joints involved the muscles and ligaments surrounding the joint region, the degenerative process involved the boney joint spaces and that one is not the cause of or related to the other.

The Veteran has not submitted any medical evidence supporting his contention that his left knee disorder is due to or the result of his service.  VA obtained two medical opinions in an effort to support the Veteran in establishing his claim.  Both VA examiners opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the Veteran's active service.  The Board finds great probative value in the VA examiners' opinions.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his left knee disorder was the result his strenuous duties in service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that he had problems with his left knee during his military service.  He is clearly competent to report symptoms of knee pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe knee pain, he lacks the medical training or qualification either to diagnose a knee disability or to relate it to any in-service injury.  Id. 

While the Veteran has asserted that he has experienced knee problems continuously since service, the Board notes that no knee problems were noted at separation, and a chronic knee disability was not diagnosed for decades after service, and, potentially more importantly, not until after a work related injury.  As such, the Board does not find that the evidence of record shows continuous knee symptomatology that later required left knee replacement surgery.
 
The record contains no evidence of any treatment for knee symptoms in service or at discharge.  In fact, the record does not contain evidence that the Veteran had knee complaints and shows that he played sports for almost 20 years after his separation from service.


The Board also notes that the Veteran is not entitled to presumptive service connection for his left knee disability.  While objective evidence demonstrates degenerative joint disease, this was not diagnosed for more than thirty years after his service.  There is no indication in the record that any of the Veteran's reported events in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his left knee disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, as indicated, the Board has found that the Veteran's report of in-service knee sprain and subsequent knee disorder lack sufficient credibility to establish any in-service injury, and the Veteran's separation physical which found his left knee normal, serves to sever any continuity from service.  

Accordingly, the criteria for service connection have not been met for a left knee disorder.  That is, the evidence does not show that a left knee disorder was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a left knee disorder had existed continuously since service.  Therefore, the claim is denied. 

Lumbar Spine Disorder

The Veteran filed his service connection claim for a lumbar spine disorder in January 2006, which was denied in an August 2006 rating decision.

The Veteran asserts that his lumbar spine disorder resulted from his duties while stationed in Vietnam repairing vehicles without proper equipment.

Review of the Veteran's STRs show that he denied any recurrent back pain or arthritis at his entrance examination.  In February 1969, he was treated for low back pain and muscle spasms, but no chronic lumbar spine condition was diagnosed and there is no record of any follow-up treatment.  In addition, his separation examination in August 1969 found his spine to be normal.  Furthermore, the Veteran specifically denied ever experiencing any recurrent back pain or arthritis. 

Following the Veteran's separation from service, the claims file does not contain evidence of treatment of any lumbar spine complaints, symptoms, or diagnosis for a number of years, and not until after a work injury.  In February 1980, he had a normal motor examination and was in no acute distress.  In June 1985, he reported that he enjoyed playing baseball and was in no acute distress.  In February 1986, he reported a work injury to his back.  However, a lumbar spine x-ray and a lumbar spine CTs were all normal.  By March 1994, he was very active playing volleyball and all sorts of sports.  In October 1997, he reported that he had chronic low back pain due to a work injury.  Lumbar spine x-rays in March 1998 showed osteoarthritic changes.  In March 1998, he injured his back due to a work accident.

In May 2012, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by the Veteran's active service as the STRs do not support a chronic or ongoing condition.

The Board remanded the Veteran's claim in June 2014 to obtain additional medical consideration of the Veteran's reports of in service back problems from his work as a mechanic.

In July 2014, the Veteran was afforded another VA examination.  He reported that he strained his back in service due to the strenuous nature of his duties.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's current lumbar spine disorder was less likely than not caused or aggravated by his reported in-service lumbar sprain.  The examiner noted that that while sprains/strains of the joints involved the muscles and ligaments of the spinal area, lumbar spine degenerative disc disease is a degenerative process that involved the discs and vertebral bodies, and that one is not the cause of or related to the other.

In an August 2004 letter, the Veteran's treating physician noted that the Veteran had advanced lumbar spine degenerative disc disease and had treated off and on for the last several years.  His physician noted that the Veteran had other medical problems, and when combined with his lumbar spine disorder, left the Veteran totally and permanently disabled.  However, the Veteran's physician never opined on the etiology of the Veteran's lumbar spine disorder.  This letter simply establishes the presence of a current low back disability, which is not in dispute.  Rather, the issue to be addressed is whether it is at least as likely as not (50 percent or greater) that the current back disability is the result of the Veteran's military service.

The Veteran has not submitted any medical evidence supporting his contention that his lumbar spine disorder is due to or the result of his military service.  While he did submit a letter from his private physician, the letter did not address the etiology of his lumbar spine disorder.  VA obtained two medical opinions in an effort to support the Veteran in establishing his claim.  Both VA examiners opined that the Veteran's lumbar spine disorder was less likely than not incurred in or caused by his active service.  The Board finds great probative value in the VA examiners' opinions.  The later opinion specifically considered the Veteran's back complaint in service, and explained why it was less likely than not that his current back disability was the result of his military service.  These negative opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his lumbar spine disorder was the result his strenuous duties in service.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

Consideration has been given to the Veteran's allegation that he had problems with his low back during his military service.  He is clearly competent to report symptoms of low back pain as well as injury.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, while the Veteran may describe low back pain, he lacks the medical training or qualification to diagnose a lumbar spine disability.  Id.  His opinion therefore cannot provide the requisite nexus and does not refute the medical opinions of record.

The record contains only evidence of treatment for low back pain after various work related accidents.  The record does not contain evidence of a diagnosis of an ongoing chronic lumbar spine disability related to his active service.  In addition, the Veteran had a normal spine examination at his separation examination and denied any recurrent back pain or arthritis.  Finally, he had no back complaints and played sports for almost 20 years after his separation from service.

At the RO hearing, the Veteran acknowledged that his low back problems did not begin until the 1990s.  As such, the Board does not find that the evidence of record shows continuous back symptomatology.

The Board also notes that the Veteran is not entitled to presumptive service connection for his lumbar spine disorder.  While objective evidence demonstrates lumbar spine degenerative disc disease, this was diagnosed more than thirty years after his military service.  In addition, the record does not contain evidence that any lumbar spine injury in service resulted in a diagnosis of arthritis within one year of separation from the service.  Therefore, the presumption of service connection has not been triggered.

Consideration has also been given to the Veteran's statements of the etiology of his lumbar spine disorder.  He again is noted to be competent to report his own symptoms or matters within his personal knowledge.  However, the Veteran's separation physical which found his spine normal, and the specific denial of any back problems at that time, combined with the absence of any back complaints for a number of years after service serves to sever any continuity from service.  Moreover,, the Veteran stated at his RO hearing that his back started bothering him in the 1990s.

Accordingly, the criteria for service connection have not been met for a chronic lumbar spine disability.  That is, the evidence does not show that a lumbar spine disability was diagnosed in service or within a year of service and the weight of the evidence is against a finding that a lumbar spine disability had existed continuously since service.  Therefore, the claim is denied.  


Asbestosis

The Veteran filed his service connection claim for asbestosis in January 2006, which was denied in an August 2006 rating decision.

The Veteran asserts he has a diagnosis of asbestosis that is the result of in-service exposure to asbestos while working on vehicles as a mechanic in Vietnam.

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestosis or other asbestos-related diseases.  However, guidelines governing asbestosis and other asbestos-related diseases are contained in VA's adjudication manual.  See M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29, entitled "Developing Claims for Service Connection for Asbestos-Related Diseases," and Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9, entitled "Service Connection for Resulting from Exposure to Asbestos."  Also, an opinion by VA's Office of General Counsel discussed the development of asbestos claims.  VAOPGCPREC 4-00 (April 13, 2000).  VA must analyze the Veteran's claim of entitlement to service connection for asbestosis under these administrative protocols using the specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others including workers involved in the manufacture and servicing of friction products such as clutch facings and brake linings.  The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9a-f. 

The Veteran's STRs show that he denied experiencing any shortness of breath at his entrance examination.  During his active service, he treated for an upper respiratory infection in December 1967.  However, the STRs do not document asbestos exposure or a diagnosis of asbestosis.  At his separation examination in August 1969, he had a normal examination of the lungs and chest.  In addition, the Veteran denied ever experiencing any shortness of breath.  The physician noted that the Veteran had no serious medical history during his two years of service.  In addition, the Veteran reported he was in good health.

Following the Veteran's separation from service, the claims file does not contain medical evidence showing that the Veteran was diagnosed with asbestosis.

For example, in September 1975, his lungs were clear.  In November 1978, a chest x-ray showed his lungs were normal.  In February 1980 and December 1981, physical examinations showed that his lungs were normal and additional chest x-rays showed his lungs were within normal limits.  At a March 1994 examination, his chest was clear.  In October 2002, physical examination showed his lungs were normal and a chest x-ray showed his lungs were clear.  Later in January 2003, he denied having any chronic lung disease.  In January 2005, physical examination showed his lungs were normal and a chest x-ray showed his lungs were free of infiltrate.  In February 2009, November 2009, and April 2010, he denied having any respiratory symptoms and his lungs were normal on examination.  In December 2012, he reported that he had asbestosis.  However, on physical examination, his chest and lungs were normal, and X-rays showed his lungs were clear with no evidence of consolidation, mass, or pneumothorax.  The physician did not see any evidence of asbestos or silicosis.

The only evidence that is of record suggesting the Veteran has asbestosis is the Veteran's testimony at the RO hearing in May 2011.  The Veteran reported that he believed that he had asbestosis, because he had gone to a clinic in Biloxi, Mississippi for the purpose of establishing entitlement to compensation from companies who had manufactured asbestos.  However, while a doctor allegedly told him he had asbestosis, the Veteran denied having actually undergone any testing in the course of the diagnosis being rendered.

In May 2012, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran did not have a diagnosis of asbestosis.  The examiner noted that a chest CT had no objective findings of asbestosis.  The examiner opined that the Veteran's asbestosis was less likely than not incurred in or caused by the Veteran's service.  The examiner noted that the Veteran's STRs do not support a chronic or ongoing condition.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  The Veteran's report of a diagnosis of asbestosis at the hearing is of minimal probative value, as he acknowledged that the diagnosis was not based on radiographic imaging.  Conversely, when this imaging was conducted at VA, it did not reveal a disease related to asbestos exposure.  As such, the Board believes that the weight of the evidence is against the conclusion that the Veteran has had any disease caused by asbestos exposure, to include asbestosis, during the course of his appeal.  

Further inquiry into whether the Veteran had asbestos exposure during service is moot, as there can be no valid claim in the absence of proof of a present disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

Accordingly, the criteria for service connection have not been met for asbestosis.  That is, the evidence does not show that the Veteran has a current diagnosis of asbestosis.  Therefore, the claim is denied.  

Left Hand Tremor

The Veteran filed his service connection claim for a left hand tremor in January 2006, which was denied in an August 2006 rating decision.

The Veteran asserts that he has a left hand tremor due to herbicide exposure while stationed in Vietnam.  While the Veteran served during the Vietnam War, hand tremors are not included in the list of presumptive illnesses for Agent Orange exposure.  38 C.F.R. §§  3.307, 3.309.  In addition, hand tremors are considered to be a symptom of a disability and not a recognized disability for which compensation is payable.

The Veteran's STRs show that he denied having any neurologic symptoms at both his entrance and separation examinations.  At his separation examination, the Veteran's had a normal neurological findings and the physician noted that the Veteran had no serious medical history during his two years of service.  In addition, the Veteran reported he was in good health.

Medical records after his separation show he had a normal sensory and motor examination in February 1980.  As discussed above, he reported playing basketball, volleyball, and other sports.

The Veteran injured his left hand in a motor vehicle accident in May 1988.  However, in November 2009, he denied having any neurological symptoms.

In May 2012, the Veteran was afforded a VA examination.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner noted that the Veteran had a left hand tremor that was controlled with medications.  The examiner opined that the Veteran's left hand tremor less likely than not incurred in or caused by service.  The examiner noted there was no objective evidence of diabetic peripheral neuropathy.  In addition, the examiner noted that as the STRs do not support a chronic or ongoing neurological condition.

The Veteran has not submitted any medical evidence supporting his contention that his left hand tremor is due to or the result of his service, including exposure to Agent Orange.  VA obtained a medical opinion in an effort to support the Veteran in establishing his claim.  The VA examiner opined that the Veteran's left hand termor was less likely than not incurred in or caused by his active service.  The Board finds great probative value in the VA examiner's opinion.  This negative opinion is sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position, including his contentions that his left hand tremor was due to Agent Orange exposure in Vietnam.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).  

The Board has also considered the statements made by the Veteran relating his left hand tremor to his active service.  However, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (quoting Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).  Here, while the Veteran may be able to describe left hand tremor symptoms he has experienced over the years, he is not able to link those symptoms to service or service-connected disability, especially when he had acknowledged at the RO hearing that he did not begin experiencing these symptoms until long after service in the 1980s.

Because the evidence does not establish any disability which causes the Veteran's left hand tremors, service connection cannot be granted based on this symptom alone.

As discussed above, the evidence does not establish the Veteran has any current left hand disability.  Because there is no disability on which service connection could be granted, his appeal is denied.







	(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a left knee disorder, to include residuals from total left knee replacement surgery and degenerative joint disease, is denied.

Service connection for a lumbar spine disorder, to include degenerative disc disease, is denied.

Service connection for a disease linked to asbestos exposure, to include asbestosis, is denied.

Service connection for a left hand tremor, to include as due to exposure to Agent Orange, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


